EXHIBIT 10.2

Amended and Restated Security Agreement

This Amended and Restated Security Agreement (this “Agreement”), dated as of
November 8, 2016, is entered into between Ryan Drexler, an individual
(“Grantee”), and MusclePharm Corporation, a Nevada corporation, as grantor
(“Grantor”).

Background

WHEREAS, Grantor and Grantee have entered into (i) a Convertible Secured
Promissory Note dated as of December 3, 2015 (as amended, restated, or otherwise
modified from time to time, the “2015 Note”) and (ii) a Convertible Secured
Promissory Note dated as of November 8, 2016 (as amended, restated, or otherwise
modified from time to time, the “2016 Note”, and together with the 2015 Note,
the “Notes”);

WHEREAS, as a condition precedent to the advancement of funds to Grantor under
the 2015 Note, on December 3, 2015, Grantor entered into a Security Agreement
with Grantee pursuant to which Grantor granted the security interests
contemplated by this Agreement as security for the Secured Obligations (as
defined therein) (the “Existing Security Agreement”);

WHEREAS, as a condition precedent to the advancement of funds to Grantor under
the 2016 Note, the parties now desire to amend and restate the Existing Security
Agreement to grant a further security interest in respect of the obligations
under the 2016 Note;

WHEREAS, the Board of Directors of Grantor (the “Board”) has considered the
Settlement (as defined in the 2016 Note) to address a significant, outstanding
contingent liability of Grantor; and

WHEREAS, after considering the terms of the Settlement and available
alternatives to finance the Settlement, the Board has determined that the
Settlement, the issuance and sale of the 2016 Note to fund the Settlement and
the entry into this Agreement to secure the 2016 Note are necessary and
advisable to ensure Grantor’s ability to operate as a going concern and thereby
protect the interests of Grantor and its stockholders.

 

Agreement

Grantor hereby agrees, for the benefit of Grantee, as follows:

ARTICLE I
Certain Definitions

Section 1.01.        Definitions.

The terms “Account,” “Equipment,” “Inventory,” and “Proceeds” shall have the
meanings ascribed to such terms in the UCC.

 1

 

As used herein:

“Collateral” shall have the meaning set forth in Section 2.01.

“Dispute” means any pending, decided or settled opposition, injunction, action,
claim, counterclaim, lawsuit, proceeding, hearing, investigation, complaint,
arbitration, mediation, demand, decree or formal enquiry, or any other dispute,
disagreement, or claim of any kind.

“Excluded Property” means (i) any permit, license, contract or lease to the
extent that (and in each case only for so long as) such grant of a security
interest therein or assignment thereof is prohibited by any applicable laws or
is prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to a right on the part of the parties thereto other
than Grantor to terminate, such permit, license, contract or lease, except to
the extent that such laws or the term in such permit, license, contract or lease
providing for such prohibition, breach, default or right of termination are
ineffective or rendered unenforceable under applicable laws (including the UCC),
and (ii) any property owned by Grantor on the date hereof or hereafter acquired
that is subject to a lien permitted to be incurred pursuant to clause (e) of the
definition of Permitted Liens contained in a Note.

“Governmental Authority” means the government of the United States or any other
country, any state or other political subdivision thereof, any supranational or
multinational authority, and any entity, body or authority exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any of the foregoing.

“Intellectual Property” means (a) any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held (collectively, the “Copyrights”); (b) any
and all trade secrets, and any and all intellectual property rights in computer
software and computer software products now or hereafter existing, created,
acquired or held; (c) any and all design rights that may be available, now or
hereafter existing, created, acquired or held; (d) all patents, patent
applications and like protections including, without limitation, improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same (collectively, the “Patents”); (e) any
trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill connected with and symbolized by such trademarks, other than any
intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051I or 15
U.S.C. § 1051(d), respectively, or if filed, has not been deemed in conformance
with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by the United
States Patent and Trademark Office, provided that, upon such filing and
acceptance, such intent-to-use applications shall be included in the definition
of Collateral (collectively, the “Trademarks”); (f) all mask work registrations
or applications therefor or similar rights, now owned or hereafter acquired
(collectively, the “Mask Works”); (g) any and all claims for damages by way of
past, present and future infringements of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above; (h)
all licenses or other rights to use any of the Copyrights, Patents, Trademarks,
or Mask Works and all license fees and royalties arising from such use to the
extent permitted by such license or rights; (i) all amendments, extensions,
renewals and extensions of any of the Copyrights, Trademarks, Patents,

 2

 

or Mask Works; and (j) all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

“Secured Obligations” means all obligations of Grantor under or in respect of
each Note and this Agreement.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute;
provided that if by reason of mandatory provision of law, the perfection or the
effect of perfection or non-perfection of the security interest in the
Collateral is governed by the Uniform Commercial Code of another jurisdiction,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provision hereof relating to such perfection or effect of
perfection or non-perfection.

Section 1.02.        Note Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Agreement, including its preamble
and recitals, have the meanings provided in the Notes.

Section 1.03.        UCC Definitions. Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the UCC are
used in this Agreement, including its preamble and recitals, with such meanings;
provided, however, that the term “instrument” shall be such term as defined in
Article 9 of the UCC rather than Article 3 of the UCC.

Section 1.04.        Interpretation; Headings. Each term used in any exhibit to
this Agreement and defined in this Agreement but not defined therein shall have
the meaning set forth in this Agreement. Unless the context otherwise requires,
(i) “including” means “including, without limitation” and (ii) words in the
singular include the plural and words in the plural include the singular. A
reference to any party to this Agreement, the Notes, or any other agreement or
document shall include such party’s successors and permitted assigns. A
reference to any agreement or order shall include any amendment of such
agreement or order from time to time in accordance with the terms hereof and
thereof. A reference to any legislation, to any provision of any legislation or
to any regulation issued thereunder shall include any amendment thereto, any
modification or re-enactment thereof, any legislative provision or regulation
substituted therefor and all regulations and statutory instruments issued
thereunder or pursuant thereto. The headings contained in this Agreement are for
convenience and reference only and do not form a part of this Agreement.
Section, article and exhibit references in this Agreement refer to sections or
articles of, or exhibits to, this Agreement unless otherwise specified.

ARTICLE II
Security Interest

Section 2.01.        Grant of Security Interest.

(a)                As collateral security for the Secured Obligations, Grantor
hereby grants to Grantee a continuing Lien on and a continuing first priority
security interest in and lien and mortgage on all of Grantor’s and Grantor’s
subsidiaries’ right, title, and interest in each and all of its assets and
properties, wherever the same may be now or hereafter located, whether now owned
by or owing to, or hereafter existing or hereafter acquired by or arising in
favor of, Grantor or its subsidiaries

 3

 

(including under any trade name or derivations thereof), whether tangible or
intangible, and all products and Proceeds thereof (together, the “Collateral”),
including all of the following and all products and Proceeds thereof:

(i)                 all Intellectual Property (the “Intellectual Property
Collateral”);

(ii)               all goods and Equipment, including all laboratory equipment,
computer equipment, office equipment, machinery, fixtures, vehicles (including
motor vehicles and trailers), and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;

(iii)             all Inventory, including all merchandise, raw materials,
parts, supplies, packing and shipping materials, work in process and finished
products including such inventory as is temporarily out of Grantor’s custody or
possession or in transit and including any returns upon any accounts or other
proceeds, including insurance proceeds, resulting from the sale or disposition
of any of the foregoing and any documents of title representing any of the
above, and Grantor’s books relating to any of the foregoing;

(iv)             all Accounts (including healthcare receivables), all contract
rights or rights to payment of money, leases, license agreements, franchise
agreements, commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash and cash
equivalents, insurance policy claims and proceeds, all general intangibles
(including payment intangibles), all letters of credit, certificates of deposit,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, material intercompany notes, and all other investment
property, supporting obligations, and financial assets, in each case, unless
otherwise defined in this Agreement, as defined in the UCC;

(v)               all books, records, databases, customer lists, credit files,
computer files, programs, printouts and other computer materials and records,
and all other information relating to the foregoing and any general intangibles
at any time evidencing or relating to any of the foregoing; and

(vi)             any and all claims, rights and interests in any of the above
and all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

(b)               With respect to the Intellectual Property Collateral, Grantor
hereby grants to Grantee all of Grantor's and Grantor’s subsidiaries’ right,
title and interest in, to and under the Intellectual Property Collateral,
including, without limitation, the following:

(i)                 Any and all claims for damages by way of past, present and
future infringements of any of the rights in the Intellectual Property
Collateral, with the right, but not the obligation, to sue for and collect such
damages for said use or infringement of the rights in the Intellectual Property
Collateral;

(ii)               All licenses or other rights to use any of the Intellectual
Property Collateral and all license fees and royalties arising from such use to
the extent permitted by such license or rights;

 4

 

(iii)             All amendments, extensions, renewals and extensions of any of
the Intellectual Property Collateral; and

(iv)             All proceeds and products of the Intellectual Property
Collateral, including without limitation all payments under insurance or any
indemnity or warranty payable in respect of any of the foregoing.

Notwithstanding the foregoing, in no event shall the Collateral include any
Excluded Property; provided that, notwithstanding the foregoing, a security
interest shall be, and is hereby, granted in (A) any property immediately upon
such property ceasing to be Excluded Property and (B) any and all proceeds,
products, substitutions and replacements of Excluded Property to the extent such
proceeds, products, substitutions and replacements do not themselves constitute
Excluded Property.

(c)                Grantor shall, and shall cause its subsidiaries to, take such
commercially reasonable steps as Grantee reasonably requests in writing to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary, by contract or law, for the grant of the security interest in the
Collateral or any portion thereof, including any license or other contract,
whether now existing or entered into in the future.

Section 2.02.        Continuing Security Interest.

(a)                This Agreement creates a continuing security interest in the
Collateral and shall: (i) remain in full force and effect until the date on
which the Secured Obligations are paid and performed in full; (ii) be binding
upon Grantor and its successors, transferees and assigns; and (iii) inure,
together with the rights and remedies of Grantee, to the benefit of Grantee and
its successors and assigns.

(b)               Grantee shall have all rights to perfect, continue, maintain,
and protect Grantee’s interest and rights under each Note.

(c)                Upon the date on which the Secured Obligations are paid and
performed in full, the security interest granted herein shall automatically
terminate and all rights to the Collateral, in each case to the extent the
Collateral has not been previously disposed of or dealt with in accordance with
this Agreement or otherwise, shall revert to Grantor. Upon any such termination,
and from time to time following such termination, Grantee will, at Grantor’s
sole expense, promptly execute and deliver to Grantor such instruments and
documents necessary and as Grantor shall reasonably request to evidence such
termination.

Section 2.03.        Grantor Remains Liable. Anything herein to the contrary
notwithstanding: (a) Grantor shall remain liable under the contracts included in
the Collateral to the extent set forth therein and as to all other Collateral,
and shall perform all of its duties and obligations under such contracts and
other Collateral to the same extent as if this Agreement had not been executed;
(b) the exercise by Grantee of any of its rights and remedies hereunder shall
not operate to release Grantor from any of its duties or obligations under any
contracts included in the Collateral and as to any other Collateral; and (c)
Grantee shall not have any obligation or liability under any such contracts
included in the Collateral or as to any other Collateral by reason of this
Agreement, and Grantee shall not be obligated to perform or fulfill any of the
obligations or duties of Grantor thereunder or to take

 5

 

any action to collect or to (i)  make any inquiry as to the nature or
sufficiency of any payment Grantor may be entitled to receive thereunder,
(ii) present or file and claim or (iii) enforce any claim for payment assigned
hereunder.

Section 2.04.        Authorization to File Financing Statements.

(a)                Grantor hereby irrevocably appoints Grantee its
attorney-in-fact and authorizes Grantee at any time and from time to time,
without notice to Grantor, to file in any UCC jurisdiction or other appropriate
location any financing statements or other appropriate documents and any
amendments thereto and continuations thereof that: (i) describe or indicate the
Collateral (x) as all assets of Grantor or words of similar effect, regardless
of whether any particular asset comprised in the Collateral falls within the
scope of Article 9 of the UCC or such jurisdiction, or (y) with greater detail;
and (ii) contain any other information required by Article 9 of the UCC or other
applicable law or as otherwise appropriate for the sufficiency or filing office
acceptance of any financing statement or other document or amendment or
continuation, including, as applicable, whether Grantor is an organization, the
type of organization and any organization identification number issued to
Grantor.

(b)               Grantor agrees to furnish any such information required for
purposes of Section 2.04(a) to Grantee promptly upon request.

Section 2.05.        Recordation. Grantor authorizes the Commissioner for
Patents, the Commissioner for Trademarks and the Register of Copyrights and any
other government officials to record and register this Agreement upon request by
Grantee.

Section 2.06.        Other Actions. Without limiting any other obligations of
Grantor in respect of the Collateral set forth herein or in the Notes, Grantor
hereby agrees to take any action reasonably requested by Grantee to effect the
attachment, perfection and first priority of (subject to any Permitted Liens (as
such term is defined in the applicable Note)), and the ability of Grantee to
enforce, Grantee’s security interest in any and all of the Collateral (and to
pay all reasonable documented out-of-pocket expenses incurred in connection
therewith), including any of the following: (a) comply with any provision of any
law as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Grantee to enforce,
Grantee’s security interest in any material portion of the Collateral; (b)
obtain Governmental Authority and all other third party consents and approvals,
including without limitation any consent of any licensor, lessor or other person
obligated on the Collateral, to the extent such consent or approval is a
condition to attachment, perfection or priority of, or ability of Grantee to
enforce, Grantee’s security interest in any material portion of the Collateral;
(c) furnish to Grantee, from time to time, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Grantee may reasonably request, and all in reasonable
detail; and (d) at Grantee’s request, appear in and defend any Dispute that may
affect Grantor’s title to or Grantee’s security interest in any material portion
of the Collateral.

ARTICLE III
Representations and Warranties

Grantor represents and warrants to Grantee as follows:

 6

 

Section 3.01.        Grantor’s Legal Status. (a) Except as set forth in Schedule
3.01, Grantor’s exact legal name is that indicated in the preamble hereto,
Grantor has not, during the past five years, been known by or used any other
corporate or fictitious name, nor been a party to any merger, acquisition or
consolidation; and (b) Grantor is an organization of the type and organized in
the jurisdiction set forth in the preamble hereto.

Section 3.02.        Ownership; No Liens. Grantor owns the Collateral free and
clear of any liens, security interests, or other encumbrances, except for the
security interest created by this Agreement and any Permitted Liens. No
effective security agreement, financing statement, assignment, equivalent
security, lien or other instrument similar in effect covering all or any part of
the Collateral is on file or of record in any public office, except such as may
have been filed in favor of Grantee relating to this Agreement or in connection
with any Permitted Liens.

Section 3.03.        Validity.

(a)                Except as set forth on Schedule 3.03, Grantor has good title
to, has rights in, and has the power to transfer each item of the Collateral,
free and clear of any and all liens, security interests, and other encumbrances
except any Permitted Liens, and has full power and authority to grant to Grantee
the security interest in such Collateral pursuant to this Agreement.

(b)               Subject to Permitted Liens, this Agreement creates a valid
security interest in the Collateral securing the payment and performance in full
of the Secured Obligations. Upon filing appropriate financing statements in the
applicable filing offices, all filings, registrations and recordings presently
necessary to create and perfect the first priority security interest granted to
Grantee in the Collateral for which a security interest may be perfected by
filing will have been taken.

Section 3.04.        Authorization; Approval. No authorization or approval by,
and no notice to or filing with, any Governmental Authority or any person: (a)
is required for the grant by Grantor of the security interest granted hereby
(except as to any later arising or acquired commercial tort claims) or for the
execution, delivery, and performance of this Agreement by Grantor; or (b) is
required for the perfection of the security interest of Grantee in the
Collateral or exercise by Grantee of its rights and remedies hereunder, other
than the filing of financing statements in the appropriate offices, to the
extent that the security interest in the Collateral can be perfected by the
filing of financing statements.

Section 3.05.        Enforceability. This Agreement is the legal, valid and
binding obligation of Grantor, enforceable against Grantor in accordance with
its terms, subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
or general equitable principles.

ARTICLE IV
Covenants

Section 4.01.        Covenants.

(a)                For so long as this Agreement shall remain in effect, Grantor
hereby covenants and agrees to abide by and perform all obligations and
covenants set forth in the Notes and

 7

 

herein, including, without limitation, the conversion obligations and
restrictions on indebtedness and liens set forth in the Notes.

(b)               Grantor agrees that it will not interfere with any right,
power and remedy of Grantee provided for in this Agreement or now or hereafter
existing at law or in equity or by statute or otherwise, or the exercise or
beginning of the exercise by Grantee of any one or more of such rights, powers
or remedies.

(c)                Without limiting any of the foregoing covenants, Grantor
agrees (i) not to use or permit any of the Collateral to be used unlawfully in
any material respect or in material violation of any provision of the Notes or
any applicable law or any policy of insurance covering the Collateral and
(ii) to pay promptly when due all taxes now or hereafter imposed upon or
affecting any of the Collateral.

ARTICLE V
Rights and Duties of Grantee

Section 5.01.        Grantee Appointed Attorney-in-Fact.

(a)                Grantor, on behalf of itself and its subsidiaries, hereby
irrevocably appoints Grantee (and each of Grantee’s designees) as Grantor’s and
such subsidiaries’ true and lawful attorney-in-fact, with full authority and
power in the place and stead of Grantor and such subsidiaries and in the name of
Grantor, such subsidiaries, Grantee or otherwise, from time to time in Grantee’s
discretion from and after the occurrence and during the continuation of an Event
of Default, to take any appropriate action and to execute any instrument that
Grantee may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement, including: (i) to ask, demand, collect, enforce, sue for,
recover, compromise, receive, and acquit and receipts for monies due and to
become due under or in respect of any of the Collateral; (ii) to receive,
endorse, and collect any checks, drafts or other instruments, documents, and
chattel paper in connection with clause (a) above; (iii) to file any claims or
take any action or institute any proceedings (or to settle, adjust or compromise
any such proceeding) that Grantee may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of
Grantee with respect to any of the Collateral; (iv) to perform the affirmative
obligations of Grantor hereunder; (v) to execute and deliver, for and on behalf
of Grantor and such subsidiaries, any and all instruments, documents,
agreements, and other writings necessary or advisable for the exercise on behalf
of Grantor and its subsidiaries of any rights, benefits or options created or
existing under or pursuant to the Collateral (including but not limited to
executing and delivering to any Governmental Authority any correspondence or
other documentation necessary or advisable to effect a transfer of any
regulatory approval); and (vi) to execute endorsements, assignments, or other
instruments of transfer with respect to the Collateral.

(b)               Notwithstanding the foregoing, Grantee shall not be obligated
to and shall have no liability to Grantor or any third party for failure to take
any of the actions described in Section 5.01(a).

(c)                Grantor hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this Section 5.01 is irrevocable and
coupled with an interest.

 8

 

Section 5.02.        Grantee May Perform. If Grantor fails to perform any
agreement or covenant contained herein, Grantee may itself (but shall not be
obliged to) perform, or cause performance of, such agreement or covenant, and in
connection therewith Grantee shall be entitled to act as Grantor’s true and
lawful attorney-in-fact and with the full benefits of Section 5.01 hereof.

ARTICLE VI
Remedies

Section 6.01.        Certain Remedies. If any Event of Default shall have
occurred and is continuing: (a) Grantee may exercise in respect of the
Collateral, in addition to other rights available to it at law or in equity or
otherwise, or under any Note, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral) or any other applicable law, and also may: (i) require Grantor to,
and Grantor hereby agrees that it shall, at Grantor’s expense and promptly upon
request of Grantee, assemble all or part of the Collateral as directed by
Grantee and make it available to Grantee at a place to be designated by Grantee
that is reasonably convenient to both parties; (ii) exercise any and all rights
and remedies of Grantor under or in connection with the Collateral; (iii)
foreclose or otherwise enforce Grantee’s security interest in any manner
permitted by law or provided for in this Agreement, and sell any of all of the
Collateral in any commercially reasonable manner; and (iv) without notice or
demand of legal process, all of which are hereby expressly waived by Grantor,
enter into property where any of the Collateral is located and take possession
thereof; provided, however, that notwithstanding the foregoing, Grantee may
transfer the Collateral or any portion thereof without any preparation or
processing; and (b) Grantor, on behalf of itself and its subsidiaries,
specifically waives (to the extent permitted by law) all rights of redemption,
stay or appraisal which it has or may have under any law now existing or
hereafter adopted.

 9

 

ARTICLE VII
Miscellaneous

Section 7.01.        Assignments. Grantor and Grantee shall not be permitted to
assign this Agreement without the prior written consent of the other party and
any purported assignment in violation of this Section 7.01 shall be null and
void.

Section 7.02.        Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

Section 7.03.        Notices. All notices and other communications shall be
given as set forth in the applicable Note.

Section 7.04.        Entire Agreement. This Agreement and the Notes contain the
entire agreement between the Parties relating to the subject matter hereof and
supersede all oral statements and prior writings with respect thereto.

Section 7.05.        Modification. No provision hereof may be amended or
modified except by an agreement or agreements in writing executed by Grantor and
Grantee.

Section 7.06.        No Delay; Waivers; etc.

(a)                No failure to exercise and no delay in the exercise, on the
part of Grantee, of any right, remedy, power or privilege hereunder and no
course of dealing with respect thereto shall impair such right, remedy, power or
privilege or be construed to or operate as a waiver thereof, nor shall any
single or partial exercise of any power or right hereunder preclude other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. Grantee shall not be deemed to have waived any rights hereunder
unless such waiver shall be in writing and signed by Grantee.

(b)               Grantor waives any right to require Grantee to proceed against
any person or to exhaust any of the Collateral or to pursue any remedy in such
Grantee’s power.

(c)               Notwithstanding anything to the contrary herein, the Grantee
agrees and acknowledges that any Permitted Indebtedness under the 2016 Note
shall constitute Permitted Indebtedness under the 2015 Note and waives any
breach or default arising out of any Permitted Indebtedness incurred after the
date of the 2015 Note.

 10

 

Section 7.07.        Severability. If any provision of this Agreement shall be
held to be invalid, illegal or unenforceable, then, to the fullest extent
permitted by law, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 7.08.        Governing Law. This Agreement and the Notes shall be
governed by and construed in accordance with the laws of the State of New York
(without giving effect to any conflict of laws principles that would require
application of the laws of another jurisdiction other than Section 5-1401 of the
General Obligations Law of the State of New York.).

Section 7.09.        Jurisdiction. Grantor irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
sitting in the State of New York, and of the courts of its own corporate
domicile with respect to actions or proceedings brought against it as a
defendant, for purposes of all proceedings. Grantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any proceeding and any claim that any proceeding
has been brought in an inconvenient forum. Any process or summons for purposes
of any proceeding may be served on Grantor by mailing a copy thereof by
registered mail, or a form of mail substantially equivalent thereto, addressed
to it at its address as provided for notices under the applicable Note.

Section 7.10.        Waiver of Jury Trial. Grantor hereby irrevocably waives any
and all right to trial by jury in any proceeding.

Section 7.11.        Waiver of Immunity. To the extent that Grantor has or
hereafter may be entitled to claim or may acquire, for itself or any of its
assets, any immunity from suit, jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or any of
its property, Grantor hereby irrevocably waives such immunity in respect of its
obligations hereunder to the fullest extent permitted by law.

Section 7.12.        Counterparts; Facsimile Signatures. This Agreement may be
executed and delivered by facsimile signature (including PDF) and in any number
of counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 7.13.        Rights Not Exclusive. The rights, powers and remedies of
Grantee under this Agreement are cumulative and are not exclusive of, and shall
be in addition to, all rights, powers and remedies given to Grantee by virtue of
any law and/or the Notes, all of which rights, powers and remedies shall be
cumulative and may be exercised successively or concurrently without impairing
Grantee’s security interest in the Collateral.

Section 7.14.      Indemnification. Grantor shall, to the fullest extent
permitted by law, indemnify (but only to the extent of and out of Grantor
assets) Grantee against all reasonable expenses (including reasonable attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by Grantee in connection with any claim, action, suit or proceeding,
whether civil, criminal, administrative or investigative, before or by any court
or any administrative or legislative body or authority, in which Grantee is
involved, as a party or otherwise, or with which Grantee may be threatened,
arising in connection with the 2015 Note, the 2016 Note or this Agreement (each,
an “Action”), except to the extent the same has been

 11

 

finally adjudicated to constitute fraud, gross negligence or willful misconduct
of Grantee or a breach by Grantee of the Notes or this Agreement. Promptly after
receipt by Grantee of notice of the commencement or threatened commencement
against it of any third party Action, Grantee will notify Grantor. Grantor will
be entitled to assume the defense of the Action unless Grantee shall have
reasonably concluded that a conflict may exist between Grantor and Grantee in
conducting the defense of the Action. If Grantor assumes the defense of any
Action in accordance with the provisions of this Section, it will not be liable
to Grantee for any legal or other expenses subsequently separately incurred by
Grantee in connection with the defense of such Action. Grantor shall not be
liable for any settlement of a third-party Action effected without its written
consent, which consent may not be unreasonably withheld.

Section 7.15.        Amendment and Restatement. This Agreement amends, restates
and replaces in its entirety the Existing Security Agreement.

 12

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

Ryan Drexler, an individual

as Grantee

/s/ Ryan Drexler

Name: Ryan Drexler




 

MusclePharm Corporation, a Nevada corporation

as Grantor

By:/s/ Maria Gorecki
Name: Maria Gorecki
Title: General Counsel

